Case: 17-11214    Date Filed: 08/21/2017   Page: 1 of 5


                                                            [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-11214
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 3:09-cr-00098-MMH-JBT-3



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

TROY MANDELL GORDON,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (August 21, 2017)

Before MARCUS, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Troy Gordon appeals the district court’s imposition of a 12-month and 1-day

sentence, imposed after the revocation of his supervised release, pursuant to 18
              Case: 17-11214     Date Filed: 08/21/2017   Page: 2 of 5


U.S.C. § 3583(e)(3). On appeal, he challenges the substantive reasonableness of

his sentence. After thorough review, we affirm.

      We review a sentence imposed upon the revocation of supervised release for

reasonableness, United States v. Velasquez, 524 F.3d 1248, 1252 (11th Cir. 2008),

which “merely asks whether the trial court abused its discretion,” United States v.

Pugh, 515 F.3d 1179, 1189 (11th Cir. 2008) (quoting Rita v. United States, 551

U.S. 338, 351 (2007)). In reviewing the substantive reasonableness of a sentence

for abuse of discretion, we consider the “‘totality of the circumstances.’” Id. at

1190 (quoting Gall v. United States, 552 U.S. 38, 51 (2007)).

      When revoking a defendant’s term of supervised release, Title 18 U.S.C. §

3583(e) instructs a sentencing court to consider certain 18 U.S.C. § 3553(a) factors

in determining an appropriate sentence. See 18 U.S.C. § 3583(e)(3). In part,

sentencing courts must consider (1) “the nature and circumstances of the offense

and the history and characteristics of the defendant,” (2) the need to adequately

deter criminal conduct, (3) the need “to protect the public from further crimes of

the defendant,” (4) the applicable sentencing range, and (5) any pertinent policy

statements of the Sentencing Commission. See 18 U.S.C. §§ 3583(e), 3553(a)(1),

(a)(2)(B)-(C), (a)(4)-(5). The district court must impose a sentence “sufficient, but

not greater than necessary, to comply with the purposes” listed in § 3553(a)(2).

See 18 U.S.C. § 3553(a). The party challenging the sentence bears the burden of


                                         2
              Case: 17-11214     Date Filed: 08/21/2017   Page: 3 of 5


showing that the sentence is unreasonable in light of the record and the applicable

§ 3553(a) factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

We will reverse only if we are “left with the definite and firm conviction that the

district court committed a clear error of judgment in weighing the § 3553(a) factors

by arriving at a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir.

2010) (en banc) (quotation omitted).

      The sentencing court need not weigh each factor equally, but instead may

give great weight to one factor over the others. United States v. Rosales-Bruno,

789 F.3d 1249, 1254 (11th Cir. 2015). The decision about how much weight to

assign a particular factor is committed to the discretion of the district court. Id.

However, a district court should not focus on one factor “single-mindedly” to the

detriment of other factors, and a court’s unjustified reliance on any one § 3553(a)

factor may be a symptom of an unreasonable sentence. United States v. Crisp, 454

F.3d 1285, 1292 (11th Cir. 2006). A district court can abuse its discretion when it

(1) fails to consider relevant factors that were due significant weight, (2) gives an

improper or irrelevant factor significant weight, or (3) commits a clear error of

judgment by balancing the proper factors unreasonably. Irey, 612 F.3d at 1189.

We ordinarily expect a sentence within the advisory guideline range to be

reasonable. United States v. Sarras, 575 F.3d 1191, 1220 (11th Cir. 2009).


                                          3
              Case: 17-11214     Date Filed: 08/21/2017   Page: 4 of 5


      Here, Gordon has not met his burden of showing that his sentence, imposed

upon the revocation of his supervised release, was substantively unreasonable. See

Tome, 611 F.3d at 1378. For starters, because Gordon’s 12-month and 1-day

sentence was within the undisputed 7-to-13-month guideline range, it is expected

to be reasonable. See Sarras, 575 F.3d at 1220. In addition, there is no indication

that the district court relied on one factor “single-mindedly” to the detriment of

other factors in crafting Gordon’s sentence. See Crisp, 454 F.3d at 1292. While

Gordon argues on appeal that his drug addiction should have mitigated his

sentence, it was within the district court’s discretion to place more weight on

Gordon’s history and characteristics -- specifically, the fact that he did not appear

for almost a year. See Rosales-Bruno, 789 F.3d at 1254.

      Moreover, Gordon’s argument in the district court focused on potential

disparities between his sentence and that of his codefendant, Larry Martin. But, as

the record reveals, the district court correctly distinguished between the nature of

Gordon’s violation and Martin’s violation -- among other things, there was no

evidence that Martin, like Gordon, had failed to appear for almost a year after a

petition for a summons was issued for violating supervised release. See United

States v. Docampo, 573 F.3d 1091, 1101 (11th Cir. 2009) (“A well-founded claim

of disparity, however, assumes that apples are being compared to apples.”)

(quotation omitted). As a result, Gordon’s sentence was well within the range of


                                         4
              Case: 17-11214   Date Filed: 08/21/2017   Page: 5 of 5


reasonable sentences and was within the district court’s discretion. See Irey, 612

F.3d at 1190. Accordingly, we affirm.

      AFFIRMED.




                                        5